Beck, J.
— The case is presented here without assignment of errors, brief or argument. It is not in a condition to permit its consideration. There is submitted to. us what purports to be a transcript of the record of the court below, but it is in no manner certified or authenticated, as required by the statute. It consists of copies of what purport to be papers and proceedings and the judgment in the case. But the papers are neither, cel. lectively nor separately, certified nor authenticated. The decision in the case is affirmed, and procedendo will issue requiring the court below to proceed in the enforcement of its judgment.
Affirmed.